Appellees’ Motion Granted, in Part, Appellants’ Motion Denied and
Abatement Order filed October 14, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-19-00514-CV
                                 ____________

    MOSAIC BAYBROOK ONE LP, MOSAIC BAYBROOK TWO, LP;
     MOSAIC BAYBROOK ONE GP LLC; MOSAIC BAYBROOK TWO
      GP LLC; MOSAIC RESIDENTIAL, INC.; ROBERT M. WEBER;
     VALISSA PARMER; ABID BHIMANI; MOSAIC GP FUND III LLC;
       EASTHAM CAPITAL FUND III (QP) LP; EASTHAM CAPITAL
     FUND IV, LP; AUSPAY-BAYBROOK, LLC; AUSPAY-MOSAIC GP,
      LLC; WILLIAMSBURG ENTERPRISES, LLLP; PHILIP SALEM;
         WIDAD SALEM; AND BAYBROOK LL, LLC, Appellants

                                       V.

             TAMMY CESSOR AND PAUL SIMIEN, Appellees


                   On Appeal from the 269th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-10104

                           ABATEMENT ORDER

      This is an accelerated appeal from an order granting a temporary injunction.
On September 30, 2021, appellees filed a motion to enforce the temporary
injunction pursuant to Texas Rule of Appellate Procedure 29.4. Rule 29.4
provides:
      While an appeal from an interlocutory order is pending, only the
      appellate court in which the appeal is pending may enforce the order.
      But the appellate court may refer any enforcement proceeding to the
      trial court with instructions to:
      (a) hear evidence and grant appropriate relief; or
      (b) make findings and recommendations and report them to the
      appellate court.
Tex. R. App. P. 29.4.

      We grant the motion, in part, and issue the following order, which will be
effective when stay of all court proceedings pursuant to section 51.014(b) of the
Texas Civil Practice and Remedies Code is lifted:

      We order the Judge of the 269th District Court, Harris County, to hold a
hearing on appellees’ motion to enforce the order granting a temporary injunction.
A copy of the motion is attached to this order. The trial court shall hear evidence
and grant appropriate relief. The trial court shall file a supplemental clerk’s record,
containing the trial court’s order on the enforcement motion, with the Clerk of this
Court within thirty days of the date of this order.

      Appellants were requested to file a response by October 6, 2021. Appellants
filed a motion on October 5, 2021, to deny the motion to enforce or, alternatively,
extend time to file a response for thirty days. Appellants’ motion is DENIED.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until the supplemental clerk’s record is filed in this court. The appeal
will be reinstated on this court’s active docket at that time. The court will also
consider an appropriate motion to reinstate the appeal filed by any party, or the
court may reinstate the appeal on its own motion.

                                        PER CURIAM

Panel Consists of Justices Zimmerer, Poissant, and Wilson